Citation Nr: 1806746	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  10-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for osteoarthritis of multiple joints, to include the neck, back, hips and legs.

2. Entitlement to service connection for a neuropathic pain disorder to include centralized pain syndrome secondary to residuals of a traumatic brain injury.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2012, December 2015, July 2016 and March 2017 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

Although the Veteran initially submitted a claim of entitlement to service connection for osteoarthritis of multiple joints, to include osteoarthritis of the neck, back, hips and legs, his pain has also been attributed to a centralized chronic pain syndrome.  Hence, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.), the Board has styled the issues accordingly.

The issues of entitlement to service connection for a neuropathic pain disorder to include centralized pain syndrome, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Osteoarthritis of multiple joints, to include osteoarthritis of the neck, back, hips and legs is not shown to be causally or etiologically related to any disease, injury, or incident in service, and osteoarthritis was not compensably disabling within one year of the Veteran's discharge from active duty.


CONCLUSION OF LAW

Osteoarthritis of multiple joints, to include osteoarthritis of the neck, back, hips and legs was not incurred or aggravated inservice, and it may not be presumed to have been so incurred. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran asserts that multiple joint osteoarthritis, to include osteoarthritis of the neck, back, hips and legs, is related to an in-service fall from a truck in May 1967. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

For certain chronic diseases such as arthritis a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

The service treatment records document that in May 1967 the Veteran fell twenty feet from a truck onto his back. Significantly, the service treatment records are thereafter silent for any complaints of neck, back, hip or leg pain. The Veteran's January 1969 separation examination noted no complaints pertaining to recurrent back pain, and it was silent for any other pertinent complaints related to the May 1967 injury.

At his June 2017 Board hearing, the Veteran asserted that he has suffered from back pain ever since the May 1967 injury. The Veteran has also submitted various statements of lay witnesses in support of his contention that he has experienced back pain continuously since service. Pertinently S.N., a fellow service member provided a May 2017 statement that he observed the Veteran suffering from head and back pain following the in-service accident. The Veteran's sister provided a June 2016 letter attesting that the Veteran was suffering from back and leg injuries when he returned from the military. The Veteran's wife provided a statement in July 2017 reporting that the claimant was suffering with back pain when they met in the early 1990s. 

An August 2016 letter from J.R. reported that in the early 1980s the Veteran was turned away from a job after a physical examination revealed a back injury. In a separate August 2016 letter, J.H. reported that he took the Veteran to a doctor's appointment in the early 1980s where the appellant was told that he had bone splinters on his spine.  

Both the Veteran and his wife have repeatedly asserted that they have been told by doctors that the Veteran's arthritis was related to his May 1967 injury, but that the physicians have declined to provide such opinions in writing. 

A January 2011 VA treatment note reported the Veteran's history of an in-service back injury and noted that osteoarthritis in the left hip joint was "possibly related to an injury in Vietnam." In a February 2011 treatment note, a VA physician noted that the Veteran reported continuous neck pain since the in-service fall.

The Veteran was provided a VA examination in January 2016. The examiner diagnosed the Veteran as suffering from osteoarthritis of both hips, cervical spondylosis without myelopathy, lumbar spondylosis without myelopathy, and osteoarthritis of both knees. The examiner opined that the diagnosed conditions were less likely than not related to the in-service injury. Pertinently, the examiner reported that the claimed osteoarthritis was age-related rather than traumatic in origin. The examiner further noted that records associated with the May 1967 injury did not document any joint injury, and that the service medical records generally revealed no complaints of neck or back pain in service. As well, the examiner noted that the Veteran's separation examination was negative for any mention of the in-service injury.  

The Veteran submitted June 2017 treatment records in which Dr. F., a private physician, noted the Veteran's reports of pain immediately following the May 1967 in-service injury. Dr. F. stated that exacerbation of arthritis due to trauma could not be completely excluded, but that the Veteran's osteoarthritis was "clearly" related to aging. Notably, Dr. F. went on to opine that the Veteran's neck, back, leg and hip pain that was claimed as being due to osteoarthritis was in fact predominantly related to a traumatic brain injury resulting from the May 1967 injury. 

Preliminarily, the Board notes that the evidence of record preponderates against finding that arthritis was demonstrated in service, or that arthritis was compensably disabling within one year of separation from active duty. On the contrary, the Veteran's service records contain no evidence of arthritis in service. The Veteran separated from active duty in 1969, and the earliest indication of arthritis in the medical records is from August 2006. While the Veteran reports experiencing pain in service, there is no medical evidence to support that such pain constituted a manifestation of arthritis. Therefore, the evidence preponderates against finding that osteoarthritis was manifested inservice, or that osteoarthritis was disabling to a compensable degree within one year after separation from active duty.  As such, entitlement to service connection is not warranted on a direct or a presumptive basis.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309.

As regards direct service connection, while the Board acknowledges that the Veteran suffered an in-service injury and has current diagnoses of osteoarthritis of multiple joints, for the reasons discussed below the medical evidence of record preponderates against finding that the Veteran's osteoarthritis was caused by any in-service event, injury or illness. 

The January 2016 VA medical examiner opined that the Veteran's osteoarthritis was related to advancing age rather than to the May 1967 fall. Those findings are corroborated by the June 2017 private treatment records of Dr. F. who observed that while exacerbation of arthritis due to trauma could not be completely excluded, the Veteran's osteoarthritis was "clearly" related to aging. Indeed, Dr. F. opined that the Veterans symptoms of pain represented "a centralized pain predominantly related to traumatic brain injury." Thus, while Dr. F. ultimately attributed the Veteran's pain to the May 1967 in-service injury, his opinion was against linking osteoarthritis to in-service injury.

In her July 2017 opinion, the Veteran's stepdaughter argued that, in her opinion as a registered nurse, the appellant's pain was related to the May 1967 accident. However, she did not opine that osteoarthritis was related to the claimant's service. Her statement is therefore consistent with Dr. F.'s opinion that the Veteran's pain symptoms were related to the May 1967 accident.  His stepdaughter provided no argument or rationale to contradict the January 2016 and June 2017 medical opinions which found osteoarthritis to be related to age rather than service. 

The Board acknowledges the January 2011 VA treatment record noting that osteoarthritis of the left hip joint was "possibly related to an injury in Vietnam." However, service connection may not be based on speculation or mere possibility. Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). Such evidence is therefore afforded low probative value with regard to proving any particular etiology of the claimed condition. The February 2011 VA treatment record noting persistent pain since the May 1967 injury appears to merely recount the Veteran's own history, and does not constitute medical opinion evidence of an in-service etiology. 

The Board attributes high probative value to the January 2016 VA examination opinion, which was provided by a qualified physician after reviewing the Veteran's complete medical records and claims file and performing an in-person examination. The examiner provided an extensive rationale and discussed the Veteran's 1967 injury at length. The examiner did not find that the 1967 injury was the cause of the Veteran's osteoarthritis which was first presented much later in life, finding instead that osteoarthritis was attributable to the Veteran's age. This opinion provided a detailed rationale and the findings accurately reflect the medical evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

The Board acknowledges the lay statements of the Veteran as well as the various statements provided by his family members, friends and fellow service-members to the effect that the appellant has suffered with back, neck, leg and hip pain since service. While lay witnesses are competent to testify to their observations, the etiology of degenerative arthritis is a medical matter for which lay testimony is not competent. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). The record does not indicate that the Veteran, his wife, his sister, S.N., J.R. or J.H. have the medical training or expertise necessary to determine whether observed symptoms of pain were a manifestation of arthritis (e.g., as opposed to symptoms of centralized pain syndrome as suggested by Dr. F.), or whether arthritis was caused by any in-service incident. Rather, the Board finds the available medical evidence to be more probative than the various lay statements of record in this regard.

The Board has also considered the statements of the claimant and his wife that they were verbally informed by certain physicians that the Veteran's osteoarthritis was related to his in-service injury. Similarly, the Board notes the August 2016 statement of J.H. that the Veteran was diagnosed with bone splinters of the spine in the early 1980s. Such lay reports of medical opinions are assigned low probative value. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence). Indeed, the January 2016 medical opinion contradicts any purported medical opinion favoring an in-service etiology of osteoarthritis. To the extent that the Veteran was diagnosed with bone splinters in the early 1980s, there is no medical evidence connecting such condition either to the Veteran's current osteoarthritis or to the in-service injury.

In light of the foregoing, the Board concludes that the requirements for establishing entitlement to service connection for multiple joint osteoarthritis, to include osteoarthritis of the neck, back, hips and legs have not been met. The weight of evidence preponderates against finding a causal relationship between post-service osteoarthritis, to include that involving the neck, back, hips and legs, and a disease or injury incurred or aggravated during service, including due to the 1967 injury. See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

The Board acknowledges the argument of the Veteran's representative that VA has failed to apply the provisions of 38 U.S.C. § 1154 (b). In this regard, this decision has taken the Veteran's description of relevant in-service events to be credible. However, this case turns on the lack of medical evidence connecting the Veteran's present disability to the in-service injury, rather than the credibility of the Veteran's account of any in-service event.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for osteoarthritis of multiple joints, to include osteoarthritis of the neck, back, hips and legs is denied.


REMAND

Centralized pain syndrome

June 2017 private treatment records indicate that the Veteran's neck, back, hip and leg pain may be attributable to centralized pain syndrome. The Board notes, however, that the service treatment records, to include the Veteran's January 1969 separation examination are silent for complaints related to neurological pain in the neck, back, hips or legs. The opinion of the June 2017 private physician appears to have been provided without a review of the Veteran's full claims folder. As no VA examination has addressed the nature and etiology of any centralized pain syndrome, remand is required to provide the Veteran with such an examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Individual unemployability 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issue remanded above. This issue is therefore remanded, to be addressed after the following development has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a neurological examination with a neurologist to address the nature and etiology of his claimed neuropathic pain disorder, to include a centralized pain syndrome. The neurologist must be provided access to the appellant's VBMS and Virtual VA files, and the examiner must indicate in the examination report that these files were reviewed in conjunction with the examination.  All indicated tests and studies should be completed, and the neurologist should take a complete history from the Veteran regarding the claimed disability. Following the examination the neurologist must address the following questions: 

a) Does the Veteran have a diagnosed neuropathic pain disorder, to include centralized pain syndrome?

b) Is it at least as likely as not (a 50 percent chance or greater), that any diagnosed neuropathic pain disorder, to include a centralized pain syndrome, was incurred in or is otherwise related to the Veteran's active-duty service? 

c) Is it at least as likely as not (a 50 percent chance or greater), that any diagnosed neuropathic pain disorder was caused or aggravated by the Veteran's service-connected traumatic brain injury, diabetes mellitus and/or alcoholism?  

The examiner must discuss the Veteran's lay reports of pain since his in-service May 1967 fall, as well as the corroborating statements provided by his family members, friends and fellow service-members. The neurologist must also specifically discuss the June 2017 opinion offered by Dr. F.  The examiner is advised, however, that the Veteran's service treatment records, to include the January 1969 separation examination are silent for reports of neck, back, hip or leg pain in service. 

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


